Per Curiam,
This application for a mandamus, etc., is ruled by Glamorgan Iron Co. v. Snyder, 84 Pa. 397.
In that case the several acts of assembly relating to special courts were considered and construed adversely to the contention of the petitioner in this case. In disposing of the pending motion for a new trial as he did, the learned judge who specially presided at the trial acted within the scope of the authority vested in him by the second section of the act of May 5, 1864, which provides : “ For the purpose of expediting and furthering the business of special courts, holden by any president, district or associate judge, where matters shall be held under advisement by him, or points reserved, and when motions for a new trial and in arrest of judgment and other questions shall be left pending after the determination of the term or session, the judge so holding the said special court shall have power, in vacation, to determine the matters so held under advisement, reserved and left pending, and to send his decision in writing to the prothonotary or clerk of the court, as the case may be, (with his reasons, if he deems it necessary) to be filed of record in the cause, either in vacation or in term time, with the same effect as if decided and entered in term time.” This section, construed in connection with previous legislation on the subject, was evidently intended “ to regulate the practice in all *153cases in which law judges should hold courts out of. their respective districts, and in all cases those courts are included in the designation, in that section, of special courts.”
The prayer for a mandamus is therefore denied, and the petition dismissed with costs to be paid by the petitioner.